DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 07/06/2022 has been entered and is currently under consideration.  Claims 1-10 and 12-20 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neton et al. (US 2017/0259550 of record) hereinafter Neton and Morrison (US 5490890 of record).
Regarding claim 1, Neton teaches:
A method comprising:
providing an embossing system including a forming component (Fig 21: second forming member 104; [0192-0198]) and a press component (Fig 21: first forming member 102; [0178-0190]) including a male roll (Fig 21-22: first forming member 102; [0179]), the press component including a plurality of embossing protrusions extending from the male roll (Fig 21-22: male forming elements 112; [0180]), the plurality of embossing protrusions being arranged in a predetermined pattern (Fig 21-22; [0180]), each embossing protrusion having curved sidewalls with only rounded edges if present (transition region 122; [0180]);
placing a polymeric sheet on the forming component (web 30; [0099, 0155, 0159-0160, 0203]); and
contacting the polymeric sheet with the press component ([0203-0204]) at a temperature to form embossments on the polymeric sheet ([0190, 0204]), the embossments being depressions in the polymeric sheet having rounded sidewalls and rounded edges (Fig 10; protrusions 32 [0214]).
Neton does not explicitly recite contacting the polymeric sheet with the press component at a temperature from 60°C to 200°C.
However, Neton teaches a range of temperatures that overlap with the claimed range ([0190]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the temperature as taught by Neton that overlaps with the claimed range.
Neton does not teach a platen component and a press component, the press component including a pressing plate, the press component including a plurality of embossing protrusions extending from the pressing plate, placing a polymeric sheet on the platen component.
However, in an alternative embodiment, Neton teaches that the forming members can take the form of plates as an alternative to the embodiment of Fig 21-22 comprising rolls for applying force to the non-woven web ([0177, 0204]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method as taught by Neton to substitute plates instead of rolls as taught in an alternative embodiment of Neton for the same purpose of applying force to the non-woven web.
Neton does not teach wherein the temperature of press component is 20°C to 40°C higher than the temperature of the platen component.
In the same field of endeavor regarding embossing, Morrison teaches a press component and a platen component having a range of temperatures difference that overlaps with the claimed range for the motivation of producing a pliable yet permanent decorative embossed line (col 3, ln 3-11; col 7, ln 53-56).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the temperature difference as taught by Morrison that overlaps with the claimed range in order to produce a pliable yet permanent decorative embossed line.
Regarding claim 2, Neton in view of Morrison teaches the method of claim 1.
Neton further teaches wherein each embossing protrusion includes one or more rounded edges having a radius of curvature greater than 0.5 mm for any curve defined by an intersection of the one or more rounded edges and any plane that intersects the one or more rounded edges ([0183]).
Regarding claim 3, Neton in view of Morrison teaches the method of claim 1.
Neton further teaches wherein each embossing protrusion includes one or more rounded edges having a radius of curvature greater than 1.0 mm for any curve defined by an intersection of the one or more rounded edges and any plane that intersects the one or more rounded edges ([0183]).
Regarding claim 4, Neton teaches the method of claim 1.
Neton further teaches wherein each embossing protrusion includes a pedestal section and a body section extending from the pedestal section (base section 116, top 118, transition region 122).
Regarding claim 5, Neton in view of Morrison teaches the method of claim 4.
Neton further teaches wherein a cross section through the body section parallel to the pressing plate defines a circular cross section or an elliptical cross section ([0181]).
Regarding claim 6, Neton in view of Morrison teaches the method of claim 1.
Neton further teaches wherein the polymeric sheet is a laminate including two or more layers ([0099, 0159]).
Regarding claim 9, Neton in view of Morrison teaches the method of claim 1.
Neton further teaches wherein the polymeric sheet is a polyester sheet or a polyether sheet ([0160]).
Regarding claim 10, Neton in view of Morrison teaches the method of claim 1.
Neton does not teach wherein the polymeric sheet is precut prior to being placed on the platen component.
However, Neton teaches a step of cutting the web, typically as a final step ([0240]).
It has been broadly held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See also MPEP 2144.04(IV)(C).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have reordered the step of cutting the web to be before the placement step.
Regarding claim 13, Neton in view of Morrison teaches the method of claim 1.
Neton further teaches wherein centers of adjacent embossing protrusions are separated by a first predetermined distance and a second predetermined distance along perpendicular directions (Fig 22).
Regarding claim 14, Neton in view of Morrison teaches the method of claim 13.
Neton further teaches wherein alternating rows of embossing protrusions are offset by a third predetermined distance (Fig 22).
Regarding claim 15, Neton in view of Morrison teaches the method of claim 1.
Neton does not teach wherein at least a subset of the plurality of embossing protrusions have a 4 point star pyramidal structure.
However, it has been held that changes in shape are obvious absent any unexpected results.  See MPEP 2144.04(IV)(C).
Furthermore, Neton teaches that there is no particular limit to the shape that the male forming elements 112 must take ([0180]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have changed the shape of the embossing protrusions to have a 4 point star pyramidal structure.
Regarding claim 16, Neton in view of Morrison teaches the method of claim 1.
Neton further teaches wherein at least a subset of the plurality of embossing protrusions have an elongated structure with a sidewall with a circular or elliptical cross section and a round top ([0179-0183]).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neton in view of Morrison as applied to claims 6 above, and further in view of Waid et al. (2018/0362811) hereinafter Waid.
Regarding claim 7, Neton in view of Morrison teaches the method of claim 6.
Neton in view of Morrison does not teach wherein the laminate includes a foamed polymeric layer.
In the same field of endeavor regarding embossing, Waid teaches a multilayered laminate comprising a foamed polymer layer having sorbent particles with one or more polymer layers laminated to the foamed layer for the motivation of  providing foam-containing adhesive articles having a material to sorb volatile organic compounds ([0032, 0085-0086]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the web as taught by Neton in view of Morrison to include a laminate foamed polymer as taught by Waid in order to provide foam-containing adhesive articles having a material to sorb volatile organic compounds.
Regarding claim 8, Neton in view of Morrison teaches the method of claim 6.
Neton in view of Morrison does not teach wherein the laminate includes a foamed polymeric layer positioned between two polymeric skin layers.
In the same field of endeavor regarding embossing, Waid teaches a multilayered laminate comprising a foamed polymer layer having sorbent particles with one or more polymer layers laminated to the foamed layer for the motivation of  providing foam-containing adhesive articles having a material to sorb volatile organic compounds ([0032, 0085-0086]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the web as taught by Neton in view of Morrison to include a laminate foamed polymer as taught by Waid in order to provide foam-containing adhesive articles having a material to sorb volatile organic compounds.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neton in view of Morrison as applied to claims 1 above, and further in view of Heilmann et al. (2017/0136660) hereinafter Heilmann.
Regarding claim 12, Neton in view of Morrison teaches the method of claim 1.
Neton in view of Morrison does not teach wherein the polymeric sheet is supplied to an embossing system from a roll of the polymeric sheet.
In the same field of endeavor, Heilmann teaches an embossing system that uses a feed drum to supply web material for hot stamping by unwinding the web from the feed drum for the motivation of providing a web with a continuous surface structure (Fig 11: first feed drum 51; [0077]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the process as taught by Neton in view of Morrison to include a step of supplying web material via a feed drum as taught by Heilmann in order to provide a web with a continuous surface structure.
Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.
Applicant arguments are moot in light of the new grounds of rejection.
For at least the above reasons, the application is not in condition for allowance. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

                                                                                                                                                                                                 /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743